 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY GRISMORE, et al.,                         )   Case No.: 1:17-cv-0413 - JLT
                                                       )
12                   Plaintiffs,                       )   PRETRIAL ORDER
                                                       )
13                                                     )   Deadlines:
             v.                                        )
14                                                     )   Motions in Limine Filing: 12/17/2018
     CITY OF BAKERSFIELD, et al.,                      )   Oppositions to Motions in Limine: 12/28/2018
15                                                     )   Hearing on Motions in Limine: 1/7/2019, 9:30 a.m.
                     Defendants.                       )   Trial Submissions: 1/4/2019
16                                                     )
                                                       )   Jury trial: January 14, 2019 at 8:30 a.m., 5-7 days
17                                                     )
18           Timothy Grismore and Xavier Hines contend they were wrongfully targeted due to their race
19   by Bakersfield police officers, who stopped and detained them on December 5, 2016. The plaintiffs
20   contend the defendants violated their civil rights arising under federal and state laws through an
21   unlawful arrest and actions taken during their arrest. The defendants deny all wrongdoing, and assert
22   the plaintiffs’ civil rights were not violated by the officers.
23   A.      JURISDICTION/ VENUE
24           This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343, and
25   supplemental jurisdiction for Plaintiff’s claims arising under state law pursuant to 28 U.S.C. § 1367.
26   In addition, the events that gave rise to this action occurred in Bakersfield, California. Accordingly,
27   venue is proper in the United States District Court for the Eastern District of California sitting in
28   Bakersfield. See 28 U.S.C. § 1391.

                                                           1
 1   B.      JURY TRIAL

 2           The parties demanded a jury trial in this matter. (See Doc. 63 at 2)

 3   C.      UNDISPUTED FACTS

 4           1.      Defendants admit that Plaintiffs’ claims herein arise out of an incident that took place

 5   in the City of Bakersfield, State of California, and within this judicial district.

 6           2.      The City of Bakersfield maintains, operates and controls the Bakersfield Police

 7   Department.

 8   D.      DISPUTED FACTS

 9           Plaintiffs’ Disputed Facts

10           1.      Whether Plaintiffs were subjected to excessive force;

11           2.      Whether the Defendant officers had reasonable suspicion to detain Plaintiffs;

12           3.      Whether the Defendant officers had probable cause to arrest Plaintiffs;

13           4.      Whether the Defendant officers treated Plaintiffs unequally on account of their race;

14           5.      Whether the Defendant officers’ actions were motivated by retaliatory animus, regardless

15   of whether their actions were supported by probable cause;

16           6.      Whether the Defendant officers conspired to interfere with Plaintiffs’ civil rights;

17           7.      Whether a substantial motivating reason for the Defendant officers’ conduct was

18   Plaintiffs’ race under the Ralph Act;

19           8.      Whether the Defendant officers specifically intended to violate the Plaintiffs’ rights, or

20   whether their conduct was otherwise sufficiently aggravated or egregious, to warrant enhanced statutory

21   remedies under the Bane Act.

22           9.      Whether any of the Defendants integrally participated in or failed to intervene in the

23   unconstitutional conduct of the others;

24           10.     The nature and extent of Plaintiffs’ damages, both past and future; and

25           11.     Whether punitive damages should be imposed and, if so, the amount;

26           Defendants’ Disputed Facts:

27           1.      Whether Plaintiffs were walking in the street or on the sidewalk when Officers

28   Melendez and Luevano initially saw them;

                                                           2
 1           2.      Whether Plaintiffs complied with commands given by the Defendant Officers;

 2           3.      Whether Defendants Melendez and Luevano had reasonable suspicion or probable cause

 3   to stop Plaintiffs;

 4           4.      Whether Defendants Melendez and Luevano had reasonable suspicion or probable cause

 5   to detain Plaintiffs;

 6           5.      Whether Defendants Melendez and Luevano had reasonable suspicion or probable cause

 7   to search Plaintiffs;

 8           6.      Whether Defendants Melendez and Luevano had probable cause to arrest Plaintiffs;

 9           7.      Whether Officer Luevano used the term “boy” in reference to Mr. Hines and if so,

10   whether the term is a racial slur;

11           8.      Whether Mr. Hines and/or Mr. Grismore complied with or refused to comply with

12   commands given by the Defendant officers;

13           9.      Whether it was reasonable for Officer Luevano to display his taser;

14           10.     Whether the use of force by each of the Defendant Officers was reasonable;

15           11.     Whether the conduct of Defendant Luevano and/or Defendant Melendez was motivated

16   by racial animus;

17           12.     Whether the conduct of Defendant Luevano and/or Defendant Melendez was in

18   retaliation for Mr. Grismore and/or Mr. Hines’ exercise of free speech; and

19           13.     Whether the Defendant Officers conspired together to violate the Plaintiffs’ civil rights.

20   E.      DISPUTED LEGAL ISSUES

21           None.

22   F.      DISPUTED EVIDENTIARY ISSUES

23           Both parties intend to file motions in limine regarding the evidence to be used at trial. Counsel

24   SHALL conduct a meaningful meet-and-confer process to limit the motions to only those that are

25   necessary to file.

26           Plaintiffs’ Expected Motions:

27           1.      To exclude all information not known to the officers at the time of the incident or

28   outside the time frame of the incident. This category involves a number of distinct subcategories, and

                                                         3
 1   may be the subject of one or several motions, including with respect to:

 2                  a.      Subsequent contacts between Plaintiffs and law enforcement, including

 3   subsequent encounters between Xavier Hines and campus police;

 4                  b.      Prior or subsequent conduct by Plaintiffs, including Timothy Grismore’s alleged

 5   conduct at the hospital on the night of the incident and Xavier Hines’ alleged subsequent conduct at

 6   CSU Bakersfield (this category would include, without limitation, any testimony by Defendants’

 7   proposed witnesses Frederick Reyes, M. Gonzalez, Steve Holmes, and Don Williams, who propose to

 8   testify as to contact with Xavier Hines outside the time frame of the incident);

 9                  c.      Plaintiffs’ academic records, enrollment history, and grades. This motion is

10   GRANTED except to the extent that the evidence related to their enrollment at the time of the

11   incident may be introduced.

12           2.     To exclude any reference to specific criminal acts by any person other than Plaintiffs,

13   including alleged conduct by gang members prior to the detention and arrest of Plaintiffs, or other

14   examples of citizens or officers being threatened or hurt by persons other than Plaintiffs.

15           3.     To limit testimony about the officers’ subjective states of mind, beliefs, or fears.

16           4.     To exclude certain opinions and testimony by Defendants’ police practices expert.

17           5.     Plaintiffs may file a motion regarding the qualified immunity and comparative

18   negligence defenses, to establish how these defenses will (and will not) be handled at trial and in front

19   of the jury.

20           6.     To exclude any references to drugs or marijuana.

21           7.     To exclude or limit appeals to passions or prejudices in favor of police officers. This

22   motion is GRANTED.

23           Defendants’ Expected Motions:

24           1.     To exclude reference to the Bakersfield Police Department or its officers as the

25           “deadliest police force in America” and/or the use of such other inflammatory terms. This

26   motion is GRANTED.

27           2.     To exclude any reference to any settlement reached on behalf of any of Defendants in

28   any other case. This motion is GRANTED unless for purposes of impeachment. In that event, the

                                                         4
 1   Court SHALL be alerted before this evidence is used outside the presence of the jury.

 2
 3            3.    To exclude any alleged statistics regarding the use of force or deadly force by the

 4   Bakersfield Police Department. This motion is GRANTED unless for purposes of impeachment. In

 5   that event, the Court SHALL be alerted before this evidence is used outside the presence of the jury.

 6            4.    To exclude any reference to the recent report issued by the ACLU. This motion is

 7   GRANTED unless for purposes of impeachment. In that event, the Court SHALL be alerted before

 8   this evidence is used outside the presence of the jury.

 9            5.    To exclude any reference that the City of Bakersfield and/or Police Department is

10   defending and indemnifying its police officers. This motion is GRANTED during the liability phase.

11   If there is a punitive phase, the issue is RESERVED until the Court hears further argument on the

12   topic.

13            6.    To exclude any reference to Damacio Diaz and/or Patrick Mara and their alleged

14   wrongful conduct. This motion is GRANTED.

15            7.    To exclude any reference to allegedly wrongful acts by other law enforcement officers

16   or agencies (i.e., Ferguson, Tamir, Rice, etc). This motion is GRANTED.

17            8.    To exclude any reference that the City’s policies, training, or discipline is, in any way,

18   inadequate.

19            9.    To exclude any reference to any prior or subsequent lawsuits or claims. This motion is

20   GRANTED unless for purposes of impeachment. In that event, the Court SHALL be alerted before

21   this evidence is used outside the presence of the jury.

22            10.   To exclude any evidence or argument that the Defendants failed to investigate or have

23   not yet completed their investigation of this matter. This motion is GRANTED.

24            11.   To exclude expert opinions which exceed the scope of those disclosed during the

25   course of discovery. This motion is GRANTED and counsel SHALL explicitly advise the experts of

26   the Court’s order and the specific parameters of their allowable testimony.

27            12.   To exclude any evidence or argument that either the Department of Justice, the FBI, or

28   any other agency is investigating this matter or its officers or that criminal charges have

                                                         5
 1   been or were considered. This motion is GRANTED.

 2          13.     To exclude non- party witnesses from the courtroom. This motion is GRANTED

 3   except that experts may be present. If they develop new opinions due to evidence heard at trial, they

 4   may not state them until the Court rules that they may.

 5          14.     To exclude any golden rule argument. This motion is GRANTED.

 6          15.     To exclude particular witnesses identified by Plaintiffs.

 7          16.     To exclude particular exhibits identified by Plaintiffs.

 8   G.     SPECIAL FACTUAL INFORMATION

 9          None.

10   H.     RELIEF SOUGHT

11          Plaintiffs

12          Plaintiffs seek all available categories of general and non-economic compensatory damages

13   under federal and state law, including but not limited to physical pain, mental suffering, loss of

14   enjoyment of life, inconvenience, grief, anxiety, and humiliation, both past and future. Plaintiffs also

15   seek punitive damages, attorney fees under 42 U.S.C § 1988 and California law, treble damages under

16   the Ralph Act, and costs.

17          Defendants

18          Defendants seek dismissal of this case, costs, and attorneys’ fees under 42 U.S.C § 1988 and

19   42 U.S.C § 1927, Federal Rule of Civil Procedure 54, Local Rules 292 and 293, and all other

20   applicable statutes and rules.

21   I.     ABANDONED ISSUES

22          Plaintiffs dismissed the following causes of action:

23          1.      Their third cause of action for violation of the Fourteenth Amendment Substantive Due

24   Process against all Defendants with prejudice;

25          2.      Their fourth cause of action for violation of the Fourteenth Amendment (Equal

26   Protection) against Defendants Officer Nathan Poteete and Officer Ryan Clark with prejudice;

27          3.      Their fifth cause of action for violation of the First Amendment (Retaliation) against

28   Defendants Officer Ryan Clark and Officer Nathan Poteete with prejudice;

                                                         6
 1          4.      Their seventh, eighth, and ninth causes of action for Municipal Liability with prejudice;

 2          5.      Their tenth cause of action for violation of the Ralph Act against Defendant Officer

 3   Ryan Clark and Nathan Poteete with prejudice; and

 4          6.      Their twelfth cause of action for Battery against Defendant Officer Ryan Clark and

 5   Nathan Poteete with prejudice;

 6   J.     WITNESSES

 7          The following is a list of witnesses that the parties expect to call at trial, including rebuttal and

 8   impeachment witnesses. NO WITNESS, OTHER THAN THOSE LISTED IN THIS SECTION,

 9   MAY BE CALLED AT TRIAL UNLESS THE PARTIES STIPULATE OR UPON A SHOWING

10   THAT THIS ORDER SHOULD BE MODIFIED TO PREVENT “MANIFEST INJUSTICE.” Fed. R.

11   Civ. P. 16(e); Local Rule 281(b)(10).

12          Plaintiffs’ Witnesses

13          1.      Timothy Grismore

14          2.      Xavier Hines

15          3.      Danni Melendez

16          4.      Santos Luevano

17          5.      Nathan Poteete

18          6.      Ryan Clark

19          7.      Frank McIntyre

20          8.      Lorena Vasquez

21          9.      Nestor Barajas

22          10.     Daniel McAfee

23          11.     Joseph Mullins

24          12.     Brent Stratton

25          13.     Krystal Albert

26          14.     Monte Wilson

27          15.     Patrick Jackson, Jr.

28          16.     Tyler Harris

                                                          7
 1   17.   Linda Smith

 2   18.   Mattie Smith

 3   19.   Scott DeFoe (expert)

 4   20.   Custodian of Records for Kern County Sherriff’s Office

 5   21.   Custodian of Records for City of Bakersfield

 6   22.   Lacey Hines

 7   23.   Lenda Hines

 8   24.   Erick Dominguez

 9   25.   Michael Gerrity

10   26.   Lyle Martin

11   27.   Gary Garruesco

12   28.   Halsey Jackle, M.D.

13   29.   Khoa Tu, M.D.

14   30.   Nabil Yassa, M.D.

15   31.   Lacreisa Conner

16   32.   Jeriel Fite

17   Defendants’ Witnesses

18   1.    Timothy Grismore

19   2.    Xavier Hines

20   3.    Danni Melendez

21   4.    Santos Luevano

22   5.    Nathan Poteete

23   6.    Ryan Clark

24   7.    Frank McIntyre

25   8.    Lorena Vasquez

26   9.    Nestor Barajas

27   10.   Daniel McAfee

28   11.   Joseph Mullins

                                              8
 1          12.     Brent Stratton

 2          13.     Maria Pineda

 3          14.     Monte Wilson

 4          15.     Patrick Jackson

 5          16.     Krystal Albert

 6          17.     Linda Smith

 7          18.     Mattie Smith

 8          19.     Custodian of Records for Kern County Sherriff’s Office

 9          20.     Custodian of Records for California State Bakersfield

10          21.     Custodian of Records for Kern Community College District (Bakersfield College)

11          22.     Custodian of Records for County of Kern

12          22.     Frederick Reyes

13          23.     M. Gonzalez

14          24.     Steve Holmes

15          25.     Don Williams

16          26.     Clarence Chapman (expert)

17          The court does not allow undisclosed witnesses to be called for any purpose, including

18   impeachment or rebuttal, unless they meet the following criteria:

19          a.      The party offering the witness demonstrates that the witness is for the purpose of

20   rebutting evidence that could not be reasonably anticipated at the pretrial conference, or

21          b.      The witness was discovered after the pretrial conference and the proffering party makes

22   the showing required below.

23          Upon the post pretrial discovery of any witness a party wishes to present at trial, the party shall

24   promptly inform the court and opposing parties of the existence of the unlisted witnesses so the court

25   may consider whether the witnesses shall be permitted to testify at trial. The witnesses will not be

26   permitted unless:

27          a.      The witness could not reasonably be discovered prior to the discovery cutoff;

28          b.      The court and opposing parties were promptly notified upon the discovery;

                                                         9
 1          c.       If time permitted, the party proffered the witness for deposition; and

 2          d.      If time did not permit, a reasonable summary of the witness’s testimony was provided

 3   to opposing parties.

 4   K.     EXHIBITS, SCHEDULES AND SUMMARIES

 5          The following is a list of documents or other exhibits that the parties expect to offer at trial.

 6   NO EXHIBIT, OTHER THAN THOSE LISTED IN THIS SECTION, MAY BE ADMITTED

 7   UNLESS THE PARTIES STIPULATE OR UPON A SHOWING THAT THIS ORDER SHOULD BE

 8   MODIFIED TO PREVENT “MANIFEST INJUSTICE.” Fed. R. Civ. P. 16(e); Local Rule 281(b)(11).

 9          1.      For a party to use an undisclosed exhibit for any purpose, they must meet the

10   following criteria:

11                  a. The party proffering the exhibit demonstrates that the exhibit is for the purpose of

12                      rebutting evidence that could not have been reasonably anticipated, or

13                  b. The exhibit was discovered after the issuance of this order and the proffering party

14                      makes the showing required in paragraph 2, below.

15          2.      Upon the discovery of exhibits after the discovery cutoff, a party shall promptly inform

16   the court and opposing parties of the existence of such exhibits so that the court may consider their

17   admissibility at trial. The exhibits will not be received unless the proffering party demonstrates:

18                  a. The exhibits could not reasonably have been discovered earlier;

19                  b. The court and the opposing parties were promptly informed of their existence; and

20                  c. The proffering party forwarded a copy of the exhibits (if physically possible) to the

21                      opposing party. If the exhibits may not be copied the proffering party must show that

22                      it has made the exhibits reasonably available for inspection by the opposing parties.

23          Plaintiffs’ Exhibits

24          1.      Photographs of Timothy Grismore

25          2.      Photographs of Xavier Hines

26          3.      Medical Records of Timothy Grismore from Kern Medical Center

27          4.      16 injury photographs of Timothy Grismore

28          5.      BPD General Offense Hardcopy (police report)

                                                         10
 1   6.    BPD Use of Force Report

 2   7.    NAACP Video

 3   8.    Audio of Sergeant McAffee’s Interview of Grismore

 4   9.    Kern County – Arietis Report regarding Xavier Hines

 5   10.   Kern County – Arietis Report regarding Timothy Grismore

 6   11.   BPD CAD Call Hardcopy

 7   12.   BPD Policy Manual, Policy 300

 8   13.   BPD Policy Manual, Policy 306

 9   13.   BPD Policy Manual, Policy 322

10   14.   BPD Policy Manual, Policy 340

11   15.   BPD Policy Manual, Policy 402

12   16.   BPD Policy Manual, Policy 439

13   18.   BPD Policy Manual, Policy 441

14   17.   BPD Policy Manual, Policy 900

15   19.   BPD Policy Manual Rules of Conduct

16   20.   BPD Memorandum dated 7/23/14

17   21.   BPD SEU Manual, revised 9/7/12

18   22.   Bakersfield Police Department, Criminal Description Charge Search

19   23.   PC 148, Resist, Obstruct, Delay of Peace Officer or EMT

20   24.   California POST Basic Learning Domain #1: “Leadership, Professionalism and Ethics.”

21   25.   California POST Basic Learning Domain #2: “Criminal Justice System.”

22   26.   California POST Basic Learning Domain #3: “Policing in the Community.”

23   27.   California POST Basic Learning Domain #15: “Laws of Arrest.”

24   28.   California POST Basic Learning Domain #16: “Search and Seizure.”

25   29.   California POST Basic Learning Domain #18: “Investigative Report Writing.”

26   30.   California POST Basic Learning Domain #20: “Use of Force.”

27   31.   California POST Basic Learning Domain #21: “Patrol Techniques.”

28   32.   California POST Basic Learning Domain #23: “Crimes in Progress.”

                                            11
 1   33.   California POST Basic Learning Domain #33: “Arrest and Control.”

 2   34.   California POST Basic Learning Domain #35: “Firearms/Chemical Agents.”

 3   35.   BPD IA Division Year End Reports

 4   36.   Excerpts of Personnel Records for Officer Danni Melendez

 5   37.   Excerpts of Personnel Records for Officer Santos Luevano

 6   38.   Excerpts of Personnel Records for Officer Nathan Poteete

 7   39.   Excerpts of Personnel Records for Officer Ryan Clark

 8   40.   Excerpts of Personnel Records for Officer Daniel McAffee

 9   41.   Excerpts of Personnel Records for Officer Frank McIntyre

10   42.   Excerpts of Personnel Records for Officer Lorena Vazquez

11   43.   Excerpts of Personnel Records for Officer Nestor Barajas

12   44.   Blue Team Reports for Officer Danni Melendez

13   45.   Blue Team Reports for Officer Santos Luevano

14   46.   GO# 2016-264930 General Offense Hardcopy

15   47.   GO# 2015-57211 General Offense Hardcopy

16   48.   GO# 2016-37613 General Offense Hardcopy

17   49.   Journal (produced at Plaintiffs’ deposition)

18   50.   November 9, 2017 Letter to Attorney General Xavier Becerra

19   51.   ACLU Report: Patterns & Practices of Police Excessive Force in Kern County

20   Defendants’ Exhibits

21   1.    Audio Interview of Timothy Grismore

22   2.    Kern County Superior Court records for Xavier Hines

23   3.    Kern Community College District (Bakersfield College) Records for Xavier Hines

24   4.    Kern Community College District (Bakersfield College) Records for (Timothy Grismore)

25   5.    Cal State Bakersfield Records for Xavier Hines

26   6.    Cal State Bakersfield Records for Timothy Grismore

27   7.    Select records from Kern Medical Center

28   8.    Video of News Report re: lawsuit

                                               12
 1          9.      NAACP Video re: incident

 2          10.     Video of Timothy Grismore and Xavier Hines from City Council meeting.

 3          11.     Various criminal documents pertaining to Patrick Jackson

 4          12.     Kern County- Arietis pertaining to Timothy Grismore

 5          13.     Kern County- Arietis pertaining to Xavier Hines

 6          14.     Video deposition of Timothy Grismore

 7          15.     Video deposition of Xavier Hines

 8          On or before December 14, 2018 counsel SHALL meet and confer to discuss any disputes

 9   related to the above listed exhibits and to pre-mark and examining each other’s exhibits. Any exhibits

10   not previously disclosed in discovery SHALL be provided via e-mail or overnight delivery so that it is

11   received by December 12, 2018.

12          1.      At the exhibit conference, counsel will determine whether there are objections to the

13   admission of each of the exhibits and will prepare separate indexes; one listing joint exhibits, one

14   listing Plaintiff’s exhibits and one listing Defendant’s exhibits. In advance of the conference, counsel

15   must have a complete set of their proposed exhibits in order to be able to fully discuss whether

16   evidentiary objections exist. Thus, any exhibit not previously provided in discovery SHALL be

17   provided at least five court days in advance of the exhibit conference.

18          2.      At the conference, counsel shall identify any duplicate exhibits, i.e., any document

19   which both sides desire to introduce into evidence. These exhibits SHALL be marked as a joint exhibit

20   and numbered as directed above. Joint exhibits SHALL be admitted into without further foundation.

21          All Joint exhibits will be pre-marked with numbers preceded by the designation “JT” (e.g. JT/1,

22   JT/2, etc.). Plaintiff’s exhibits will be pre-marked with numbers beginning with 1 by the designation

23   PX (e.g. PX1, PX2, etc.). Defendant’s exhibits will be pre-marked with numbers beginning with 501

24   preceded by the designation DX (e.g. DX501, DX502, etc.). The parties SHALL number each page of

25   any exhibit exceeding one page in length (e.g. PX1-1, PX1-2, PX1-3, etc.).

26          If originals of exhibits are unavailable, the parties may substitute legible copies. If any

27   document is offered that is not fully legible, the Court may exclude it from evidence.

28          Each joint exhibit binder shall contain an index which is placed in the binder before the

                                                         13
 1   exhibits. The index shall consist of a column for the exhibit number, one for a description of the

 2   exhibit and one column entitled “Admitted in Evidence” (as shown in the example below).

 3                                           INDEX OF EXHIBITS

 4                                                                                ADMITTED

 5   EXHIBIT#              DESCRIPTION                                            IN EVIDENCE

 6          3.      As to any exhibit which is not a joint exhibit but to which there is no objection to its

 7   introduction, the exhibit will likewise be appropriately marked, i.e., as PX1, or as DX501 and will be

 8   indexed as such on the index of the offering party. Such exhibits will be admitted upon introduction

 9   and motion of the party, without further foundation.

10          4.      Each exhibit binder shall contain an index which is placed in the binder before the

11   exhibits. Each index shall consist of the exhibit number, the description of the exhibit and the three

12   columns as shown in the example below.

13                                           INDEX OF EXHIBITS

14                                         ADMITTED                OBJECTION              OTHER

15   EXHIBIT#      DESCRIPTION            IN EVIDENCE             FOUNDATION              OBJECTION

16          5.      On the index, as to exhibits to which the only objection is a lack of foundation, counsel

17   will place a mark under the column heading entitled “Admissible but for Foundation.”

18          6.      On the index, as to exhibits to which there are objections to admissibility that are not

19   based solely on a lack of foundation, counsel will place a mark under the column heading entitled

20   “Other Objections.”

21          After the exhibit conference, Plaintiff and counsel for the defendants SHALL develop four

22   complete, legible sets of exhibits. The parties SHALL deliver three sets of their exhibit binders to the

23   Courtroom Clerk and provide one set to their opponent, no later than 4:00 p.m., on January 11, 2019

24   Counsel SHALL determine which of them will also provide three sets of the joint exhibits to the

25   Courtroom Clerk.

26          7.      The Parties SHALL number each page of any exhibit exceeding one page in length.

27   L.     DISCOVERY DOCUMENTS

28          The following is a list of discovery documents – portions of depositions, answers to

                                                        14
 1   interrogatories, and responses to requests for admissions – that the parties expect to offer at trial.

 2   NO DISCOVERY DOCUMENT, OTHER THAN THOSE LISTED IN THIS SECTION, MAY BE

 3   ADMITTED UNLESS THE PARTIES STIPULATE OR UPON A SHOWING THAT THIS ORDER

 4   SHOULD BE MODIFIED TO PREVENT “MANIFEST INJUSTICE.” Fed. R. Civ. P. 16(e); Local

 5   Rule 281(b)(12).

 6          Plaintiff’s Documents

 7           1.      City of Bakersfield’s Responses to Plaintiff’s Requests for Admission, Set One

 8           2.      City of Bakersfield’s Responses to Plaintiffs’ Special Interrogatories, Set One

 9          3.       City of Bakersfield’s Responses to Plaintiff’s Special Interrogatories, Set Two

10          Defendants’ Documents

11          1.      Plaintiff Timothy Grismore’s responses to Interrogatories from City of Bakersfield

12          2.      Plaintiff Timothy Grismore’s responses to Interrogatories from Danni Melendez

13          3.      Plaintiff Timothy Grismore’s responses to Interrogatories from Santos Luevano

14          4.      Plaintiff Timothy Grismore’s responses to Interrogatories from Ryan Clark

15          5.      Plaintiff Timothy Grismore’s responses to Interrogatories from Nathan Poteete

16          6.      Plaintiff Timothy Grismore’s responses to Interrogatories, Set Two from Lorena Vasquez

17          7.      Plaintiff Timothy Grismore’s responses to Request for Admission, Set One.

18          8.      Plaintiff Xavier Hines’ responses to Interrogatories from City of Bakersfield

19          9.      Plaintiff Xavier Hines’ responses to Interrogatories from Danni Melendez

20          10.     Plaintiff Xavier Hines’ responses to Interrogatories from Santos Luevano

21          11.     Plaintiff Xavier Hines’ responses to Interrogatories from Ryan Clark

22          12.     Plaintiff Xavier Hines’ responses to Interrogatories from Nathan Poteete

23   M.     FURTHER DISCOVERY OR MOTIONS

24          No further discovery is sought by either party.

25   N.     MOTIONS IN LIMINE

26          Any party may file motions in limine. The purpose of a motion in limine is to establish in

27   advance of the trial that certain evidence should not be offered at trial. “Although the Federal Rules of

28   Evidence do not explicitly authorize in limine rulings, the practice has developed pursuant to the

                                                          15
 1   district court’s inherent authority to manage the course of trials.” Luce v. United States, 469 U.S. 38,

 2   40 n. 2 (1984); Jonasson v. Lutheran Child and Family Services, 115 F. 3d 436, 440 (7th Cir. 1997).

 3   The Court will grant a motion in limine, and thereby bar use of the evidence in question, only if the

 4   moving party establishes that the evidence clearly is not admissible for any valid purpose. Id.

 5          In advance of filing any motion in limine, counsel SHALL meet and confer to determine

 6   whether they can resolve any disputes and avoid filing motions in limine. Along with their

 7   motions in limine, the parties SHALL file a certification demonstrating counsel have in good

 8   faith met and conferred and attempted to resolve the dispute. Failure to provide the

 9   certification may result in the Court refusing to entertain the motion.

10          Any motions in limine must be filed with the Court by December 17, 2018. The motion must

11   clearly identify the nature of the evidence that the moving party seeks to prohibit the other side from

12   offering at trial. Any opposition to the motion must be served on the other party, and filed with the

13   Court by December 28, 2018. The Court sets a hearing on the motions in limine on January 7, 2019,

14   at 9:30 a.m. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access

15   Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of

16   the intent to appear telephonically no later than five court days before the noticed hearing date.

17          The parties are reminded they may still object to the introduction of evidence during trial.

18   O.     STIPULATIONS

19          None.

20   P.     AMENDMENTS/ DISMISSALS

21          The parties agree to the dismissal of the “Doe Defendants” from the Plaintiffs’ Complaint.

22   (Doc. 63 at 29) Accordingly, all claims against “Doe Defendants” are DISMISSED.

23   Q.     SETTLEMENT NEGOTIATIONS

24          Informal settlement discussions occurred, but the parties were not able to resolve the matter. A

25   settlement conference with the Court was vacated when the parties determined a conference would not

26   be beneficial. (See Doc. 62 at 2)

27   R.     AGREED STATEMENT

28          None.

                                                        16
 1   S.     SEPARATE TRIAL OF ISSUES

 2          The parties agree that punitive damages should be determined in a separate phase of the case.

 3   The Court will bifurcate the amount of punitive damages to a second phase of trial. However, liability

 4   for punitive damages will be determined in the first phase.

 5          T.      APPOINTMENT OF IMPARTIAL EXPERTS

 6          None requested.

 7   U.     ATTORNEYS’ FEES

 8          The parties will seek an award of attorneys’ fees as appropriate as a post-trial motion.

 9   V.     TRIAL DATE/ ESTIMATED LENGTH OF TRIAL

10          Jury trial is set for January 14, 2019, at 8:30 a.m. before the Honorable Jennifer L. Thurston at

11   the United States Courthouse, 510 19th Street, Bakersfield, California. Trial is expected to last 5-7 days.

12   W.     TRIAL PREPARATION AND SUBMISSIONS

13          1.      Trial Briefs

14          The parties are relieved of their obligation under Local Rule 285 to file trial briefs. If any party

15   wishes to file a trial brief, they must do so in accordance with Local Rule 285 and be filed on or before

16   January 4, 2019.

17          2.      Jury Voir Dire

18          The parties are required to file their proposed voir dire questions, in accordance with Local

19   Rule 162.1, on or before January 4, 2019.

20          3.      Jury Instructions & Verdict Form

21          The parties shall serve, via e-mail or fax, their proposed jury instructions in accordance with

22   Local Rule 163 and their proposed verdict form on one another no later than December 12, 2018 The

23   parties shall conduct a conference to address their proposed jury instructions and verdict form no later

24   than December 14, 2018. At the conference, the parties SHALL attempt to reach agreement on jury

25   instructions and verdict form for use at trial. The parties shall file all agreed-upon jury instructions and

26   verdict form no later than January 4, 2019, and identify such as the agreed-upon jury instructions and

27   verdict forms. At the same time, the parties SHALL lodge via e-mail a copy of the joint jury

28   instructions and joint verdict form (in Word format) to JLTOrders@caed.uscourts.gov.

                                                         17
 1           If and only if, the parties after genuine, reasonable and good faith effort cannot agree upon

 2   certain specific jury instructions and verdict form, the parties shall file their respective proposed

 3   (disputed) jury instructions and proposed (disputed) verdict form no later than January 4, 2019, and

 4   identify such as the disputed jury instructions and verdict forms. At the same time, the parties

 5   SHALL lodge via e-mail, a copy of his/their own (disputed) jury instructions and proposed (disputed)

 6   verdict form (in Word format) to JLTOrders@caed.uscourts.gov.

 7           In selecting proposed instructions, the parties shall use Ninth Circuit Model Civil Jury

 8   Instructions or California’s CACI instructions to the extent possible. All jury instructions and verdict

 9   forms shall indicate the party submitting the instruction or verdict form (i.e., joint, plaintiff’s,

10   defendant’s, etc.), the number of the proposed instruction in sequence, a brief title for the instruction

11   describing the subject matter, the complete text of the instruction, and the legal authority supporting

12   the instruction. Each instruction SHALL be numbered.

13   X.      OBJECTIONS TO PRETRIAL ORDER

14           Any party may, within 10 days after the date of service of this order, file and serve written

15   objections to any of the provisions set forth in this order. Such objections shall clearly specify the

16   requested modifications, corrections, additions or deletions.

17   Y.      MISCELLANEOUS MATTERS

18           None.

19   Z.      COMPLIANCE

20           Strict compliance with this order and its requirements is mandatory. All parties and their

21   counsel are subject to sanctions, including dismissal or entry of default, for failure to fully comply

22   with this order and its requirements.

23
24   IT IS SO ORDERED.

25        Dated:     December 13, 2018                            /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          18
